DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 12/22/2021.  In virtue of the amendment:
Claims 1-10 are present in the instant application.
Claims 1, 3, 4, 7, 8 and 10 are currently amended.
The Applicant’s Argument, filed on 12/22/2021, have been considered and found persuasive.  Therefore, the amended claims 1-10, after conducting of comprehensive search, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a light sensor, for setting in an electronic device with a display screen, comprising: a first light-emitting unit; a second light-emitting unit, wherein a light wavelength emitted from the first light-emitting unit is longer than a light wavelength emitted from the second light-emitting unit; a first light-sensing unit; and a control circuit, coupled to the first light-emitting unit, the second light-emitting unit and the first light-sensing unit; wherein when the display screen of the electronic device is at a screen-on status, the control circuit activates the first light-emitting unit to emit light; when the display screen of the electronic device is at a screen-off status, the control circuit activates the second light-emitting unit to emit light” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-6 are allowable as being dependent on claim 1), and
“… control method for a light sensor, which controls the light sensor with a first light-emitting unit, a second light-emitting unit and a first light-sensing unit, including: using a control circuit to receive a status data of whether a display screen of electronic device is at a screen-on status or not; when the display screen of electronic device is at screen-on status, the control circuit activates the first light-emitting unit to emit light; when the display screen of electronic device is at screen-off  status, the control circuit activates the second light-emitting unit to emit light, wherein the light wavelength emitted from the first light-emitting unit is longer than the light wavelength emitted from the second light-emitting unit” and combination thereof, in the claim(s), i.e., claim 7 (claims 8-10 are allowable as being dependent on claim 7), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Bora (U.S. Pub. 2013/0063042 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844